COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         Ex parte Donte Jayson Walker
Appellate case numbers:      01-21-00663-CR, 01-21-00664-CR, and 01-21-00665-CR
Trial court case number:     1740467, 1740469, and 1740470
Trial court:                 230th District Court of Harris County

      Appellant, Donte Jayson Walker, has filed a notice of appeal of the trial court’s
November 8, 2021 denial of his applications for a writ of habeas corpus in trial court case
numbers 1740467, 1740469, and 1740470. See TEX. R. APP. P. 25.2(b), 31. Walker’s
appeals were assigned appellate case numbers 01-21-00663-CR, 01-21-00664-CR, and 01-
21-00665-CR, respectively. On December 1, 2021, the clerk’s record was filed in these
appeals.
       The clerk’s record in each appeal includes a copy of a certification of appellant’s
right of appeal, dated November 19, 2021, and signed by the Honorable Chris Morton, the
presiding judge of the 230th District Court of Harris County, Walker, and Thomas B.
DuPont II, Walker’s trial counsel. However, the copy of the certification of appellant’s
right of appeal included in the clerk’s record in each appeal does not indicate whether
appellant has the right to appeal the trial court’s November 8, 2021 orders denying his
applications for writ of habeas corpus.
       This Court must dismiss an appeal “if a certification that shows the defendant has a
right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d); Ex parte Tarango, 116 S.W.3d 201, 203 (Tex. App.—El Paso 2003, no pet.).
However, the Texas Rules of Appellate Procedure prohibit us from dismissing an appeal
based on the lack of a valid certification when we determine that an appellant has a right
of appeal. See TEX. R. APP. P. 25.2(f), 34.5(c) (2), 37.1, 44.4.
        Accordingly, in each trial court case number, we direct the trial court to execute a
certification of appellant’s right to appeal that conforms with Texas Rule of Appellate
Procedure 25.2(d) and indicates whether appellant has the right to appeal. See TEX. R. APP.
P. 25.2(a) (2), (d), 37.1. We direct the trial court clerk to file a supplemental clerk’s record
containing a certification of appellant’s right of appeal, signed by all required parties, and
indicating whether appellant has the right to appeal. The trial court is further directed to
file any other findings or recommendations the trial court deems appropriate. The
supplemental clerk’s record shall be filed with this Court no later than twenty days from
the date of this order. See TEX. R. APP. P. 34.5(c) (2).
       These appeals are abated, treated as closed cases, and removed from this Court’s
active docket. The appeals will be reinstated on this Court’s active docket when the
supplemental clerk’s record is filed with the Clerk of this Court.

       It is so ORDERED.


Judge’s signature: ____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court


Date: ___December 14, 2021______